Name: Council Regulation (EEC) No 4061/89 of 22 December 1989 implementing certain provisions of the Agreement between the European Economic Community and the Czechoslovak Socialist Republic on trade in industrial products
 Type: Regulation
 Subject Matter: political geography;  European construction;  tariff policy;  industrial structures and policy
 Date Published: nan

 30. 12 . 89No L 390 / 22 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4061 / 89 of 22 December 1989 implementing certain provisions of the Agreement between the European Economic Community and the Czechoslovak Socialist Republic on trade in industrial products 1765 / 82 of 30 June 1982 on common rules for imports from State-trading countries ( 4 ), HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas an Agreement on trade in industrial products between the European Economic Community and the Czechoslowak Socialist Republic , hereinafter referred to as the 'Agreement', was signed in Brussels ron 19 December Article 1 Annexes I , II and III to the Agreement between the European Economic Community and the Czechoslovak Socialist Republic on trade in industrial products are hereby replaced by the corresponding Annexes to this Regulation . 1988 ( M ; Article 2 1 . The quantitative restrictions on the release for free circulation in the Community of the products listed in Annex II B are hereby abolished in the Member States specified in the Annex in relation to those products . 2 . The application of quantitative restrictions to the release for free circulation in the Community of products listed in Annex III A originating in Czechoslovakia is hereby suspended in France on the terms and conditions specified in that Annex . 3 . The quantitative restrictions on the release for free circulation in the Community of products listed in Annex IV originating in Czechoslovakia are hereby abolished throughout the Community. Whereas Annexes I , II and III A to that Agreement contain lists of products identified and classified according to the 1987 NIMEXE nomenclature ; whereas in the Exchange of Letters concerning the combined nomenclature , annexed to the said Agreement, the Community undertakes to amend the NIMEXE nomenclature , replacing it with the combined nomenclature , replacing it with the combined nomenclature (CN) codes ; whereas Annex III B to the Agreement already identifies products according to the combined nomenclature , although for practical reasons all the Annexes to the Agreement should be reproduced togehter ; Whereas, pursuant to Article 4 of the Agreement , the Community undertakes to eliminate quantitative restrictions on imports of products into regions of the Community of those products listed in Annex II to that Agreement; whereas , moreover , under Article 5 of that Agreement , the Community undertakes to suspend the application of quantitative restrictions on imports into regions of the Community of those products , listed in Annex III of that Agreement, on the terms and conditions specified therein ; whereas, pursuant to Commission decisions the subjects of Communications C( 88 ) 1478 ( 2 ) and C(88 ) 2245 ( 3 ), the Community has already adopted, on the one hand, the measures referred to in Annex III B to the Agreement and, on the other hand, some of the measures referred to in Annex II A to that Agreement ; whereas the quantitative restrictions on imports of the other products listed in the latter Annex and now listed in Annex IV to this Regulation should therefore be abolished; . Whereas this will mean that imports into the Community of any of the products appearing in Annex II A will be free of all quantitative restrictions ; whereas these products can therefore be covered by Council Regulation (EEC) No Article 3 Imports into the Community of the products appearing in Annex II A originating in Czechoslovakia shall be subject to Regulation (EEC) No 1765 / 82. These products shall be added to the Annex to that Regulation . Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.( ») OJNoL 88 , 31.3 . 1989 , p. 1 . ( 2 ) OJ No C 204 , 5 . 8 . 1988 , p. 2 . ( 3 ) OJ No C 315 , 10 . 12 . 1988 , p. 6 . ( 4 ) OJ No L 195 , 5 . 7 . 1982 , p. 1 . 30 . 12 . 89 Official Journal of the European Communities No L 390 / 23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 22 December 1989 . For the Council The President E. CRESSON 30 . 12 . 89No L 390 /24 Official Journal of the European Communities ANNEX I Products failing within Chapters 25 to 96 which are not covered by the Agreement CN code 1988 Signification of CN codesmarked 'ex' 2905 43 00 2905 4411 2905 4419 2905 44 91 2905 44 99 3505 10 10 3505 10 90 35052010 3505 20 30 3505 20 50 3505 20 90 3809 10 10 3809 10 30 3809 10 50 3809 10 90 ex 3809 91 00 ex 3809 92 00 ex 3809 99 00 Excluding prepared mordants and auxiliary products of the types used for the textile industry Excluding auxiliary products of the types used for the paper industry Excluding auxiliary products of the types used for the leather and furskin industries 3823 6011 3823 6019 3823 60 91 3823 60 99 - 4501 10 00 4501 90 00 5301 10 00 5301 21 00 5301 29 00 5301 30 10 5301 30 90 5302 10 00 5302 90 00 30 . 12 . 89 Official Journal of the European Communities No L 390 /25 ANNEX A. Products in respect of which quantitative restrictions are abolished at Community level CN code 1988 Signification ofCN codes marked 'ex' CN code 1988 Signification of CN codes marked 'ex' Mineral blacks 3206 49 10 ex 3206 49 90 320650 00 360610 00 36069010 ex 3809 92 00 ex 3811 11 90 Auxiliary products Based on tetramethyl-lead, on ethylmethyl-lead or on mixtures of tetraethyl-lead and tetramethyl-lead Inorganic products of a kind used as luminophores Geraniol Based on synthetic resins Crude calcium tartrate; crude calcium citrate 3818 00 10 3819 00 00 ex 3823 10 00 ex 3823 90 40 3823 90 81 3907 20 11 4002 31 00 4002 49 00 4002 99 10 ex 4005 99 001,3,5-Trioxane 2529 10 00 2529 21 00 2529 22 00 2529 30 00 2704 00 11 2704 00 90 2833 30 10 ex 2844 40 00 2903 29 00 2903 30 10 2905 12 00 2905 16 10 2905 16 90 ex 2905 22 10 2905 22 90 2905 29 00 2905 50 30 2907 22 90 2907 23 10 2907 23 90 2907 29 90 ex 2912 50 00 2912 60 00 ex 2917 34 10 2918 13 00 2918 29 50 2918 29 90 ex 2918 30 00 2921 12 00 2921 21 00 2921 22 00 2921 44 00 ex 2921 45 00 ex 2921 49 90 ex 2922 19 00 2933 11 10 ex 2933 59 90 ex 3003 10 00 3003 90 10 ex 3004 10 90 3004 90 91 Natural rubber modified by the incorporation of plastics ; polychlorobutadiene; isobutene-isoprene (butyl ) rubber ( IIR)Diisooctylorthophthalates Excluding dehydrocholic acid (INN) and its salts Calf-leather Of hemp2-Naphthylamine ( P-naphthylamine) and its derivatives ; salts thereof N-Methyl-N,2,4 ,6 ,-tetranitroaniline (tetryl ) Aminoarylethanols and their salts 4006 10 00 410410 30 ex 4104 22 10 5307 10 10 5307 10 90 5307 20 00 ex 5311 00 90 540333 10 ex 5604 2000 ex 5604 90 00 ex 5905 00 90 ex 7008 00 11 ex 7008 00 19 ex 7008 00 91 ex 7008 00 99 ex 7305 39 00 ex 7305 90 00 Impregnated or coated with rubber Impregnated or coated with rubber Of hemp With an interlayer of fibre-glass With an interlayer of fibre-glass With an interlayer of fibre-glass With an interlayer of fibre-glass High-pressure hydro-electric conduits , spirally welded High-pressure hydro-electric conduits , other than seamless , not welded Piperazine (diethylenediamine) and 2,5-dimethylpiperazine (2,5-dimethyldiethylenediamine) and their salts Containing streptomycins or derivatives thereof Containing streptomycins or derivatives thereof No L 390 / 26 Official Journal of the European Communities 30 . 12 . 89 CN code 1988 Signification of !.CN codes marked 'ex' CN code 1988 Signification of CN codes marked 'ex' 7307 93 99 7308 10 00 7325 91 00 7326 11 00 7326 20 30 ex 7326 90 99 7803 00 00 780411 00 7804 19 00 7804 20 00 7805 00 00 7903 90 00 ex 7904 00 00 Non-calibrated steel balls ( see Note 6 to Chapter 84) Excluding hollow bars 8104 11 00 8104 19 00 8110 00 11 8429 11 00 8429 19 00 8429 20 00 ex 8430 61 00 ex 8443 29 00 8443 30 00 8443 40 00 ex 8470 50 00 ex 8473 29 00 ex 8473 40 00 8545 19 10 8545 90 10 Road rollers Two-revolution cylinder letterpress printing machines , printing only one side of the sheet at each pass Electronic Of calculating machines of CN code 8470 30 00 Address plates for the machines of CN code 8472 20 00 B. Products in respect of which quantitative restrictions are abolished at regional level BENELUX CN code 1988 Footnote CN code 1988 Footnote ex 5310 10 90 ex 5403 20 90 5403 31 00 ex 5403 32 00 ( 2 ) ( 3 ) GREECE CN code 1988 Footnote ex 8544 20 10 ex 8544 41 00 ex 8544 49 10 ex 8544 49 90 ( 4 ) ( 4 ) ( 4 ) ( 4 ) ex 7304 39 99 ex 7304 41 10 ex 7304 41 90 ex 7304 49 10 ex 7304 49 30 ex 7304 49 91 ex 7304 49 99 ex 7304 51 11 ex 7304 51 19 ex 7304 51 30 ex 7304 51 91 ex 7304 59 10 ex 7304 59 31 ex 7304 59 39 ex 7304 59 30 ex 7304 59 91 ex 7304 59 93 ex 7304 59 99 ex 7304 90 10 ex 7305 11 00 ex 7305 12 00 ex 7305 19 00 ex 7305 20 10 ex 7305 20 90 ex 7305 31 00 ex 7305 39 00 ex 7306 10 11 ex 7306 10 19 ex 7306 10 90 ex 7306 20 00 ex 7306 30 10 ex 7306 30 21 ex 7306 30 29 ex 7306 30 30 ex 7306 30 71 ( 5 ) ( 5 ) ( s ) ( 5 ) ( 5 ) ( 5 ) ( s ) ( 5 ) ( 5 ) ( 5 ) ( s ) ( 5 ) ( 5 ) ( 5 ) ( s ) ( 5 ) ( 5 ) ( 5 ) ( s ) ( s ) - ( 6 ) ( 7 ) ( 6 ) ( 7 ) ( 8 ) ( 9 ) ( 6 ) ( 6 ) ( s ) (1 ° ) ( 6 ) ( 5 ) ( s ) ( 5 ) ( n ) PORTUGAL CN code 1988 Footnote ex 7304 10 10 ex 7304 10 30 ex 7304 10 90 ex 7304 20 91 ex 7304 20 99 ex 7304 31 10 ex 7304 31 91 ex 7304 39 10 ex 7304 39 20 ex 7304 39 91 ex 7304 39 93 ( 5 ) ( 5 ) ( s ) ( 5 ) ( s ) ( 5 ) ( 5 ) ( s ) ( 5 ) ( 5 ) ( 5 ) 30 . 12 . 89 Official Journal of the European Communities No L 390 /27 CN code 1988 Footnote CN code 1988 Footnote ex 7306 30 79 ex 7306 30 90 ex 7306 40 10 ex 7306 40 91 ex 7306 40 99 ex 7306 50 10 ex 7306 50 91 ex 7306 50 99 ex 7306 60 10 (") ( u ) ( 5 ) ( 5 ) ( 5 ) ( 5 ) ( 5 ) ( S ) ('6 ) 6205 90 10 6206 90 10 6403 20 00 6403 40 00 6403 51 11 6403 51 91 6403 59 31 6403 59 91 6403 91 11 FEDERAL REPUBLIC OF GERMANY 6403 91 91 6403 99 31 6403 99 91 CN code 1988 Footnote 6908 90 51 4410 10 50 4411 21 00 4411 31 00 4411 99 00 7202 41 90 7202 80 00 ¢ 7601 10 00 7601 20 10 (Signification of the CN codes marked 'ex ') ( 1 ) Of jute, of a width not exceeding 310 cm ( 2 ) Single yam of viscose rayon, untwisted or with a twist not exceeding 250 turns per metre ( J ) With a twist not exceeding 250 turns per metre . ( 4 ) For television aerials ( s ) Tubes and pipes of a wall-thickness not exceeding 4,5 mm . (*) Tubes and pipes of a wall-thickness not exceeding 4,5 mm , excluding tubes and pipes of cast iron ( 7 ) Tubes and pipes , spirally welded, of a wall-thickness not exceeding 4,5 mm, excluding tubes and pipes of cast iron ( 8 ) Tubes and pipes of a wall-thickness not exceeding 4,5 mm, excluding:  tubes and pipes of cast iron ,  high pressure hydro-electric conduits (') Tubes and pipes , spirally welded , of a wall-thickness not exceeding 4,5 mm, excluding:  tubes and pipes of cast iron ,  high pressure hydro-electric conduits ( 10 ) Welded, of a wall-thickness not exceeding 4,5 mm . ( n ) Of a wall-thickness not exceeding 4,5 mm. No L 390 / 28 Official Journal of the European Communities 30 . 12 . 89 ANNEX III A. List of products in respect of which quantitative restrictions are suspended at regional level according to the French regulations provided for the system without quantitative limits (SLQ) CN code 1988 Signification ofCN codes marked 'ex' 2707 20 10 2702 30 10 2707 50 10 ex 2707 99 30 ex 3203 00 19 3204 11 00 3204 12 00 3204 13 00 3204 14 00 3204 15 00 320416 00 3204 17 00 3204 18 00 3204 19 00 3204 20 00 3204 90 00 Sulphuretted toppings , for use as power or heating fuels Natural indigo B. List of products in respect of which quantitative restrictions are suspended at regional level according to the Italian regulations provided for the automatic licensing arrangements (TLA) CN code Product CN code Product 2926 10 00 2933 71 00 Acrylonitrile Caprolactam Antibiotics (excluding chloramphenicol and tetracyclines) Synthetic organic dyes 2941 10 00 2941 50 00 2941 90 00 Zinc oxide Lead Polyphosphates (including sodium tripolyphosphate) Sodium dichromate Calcium carbide Styrene Octyl alcohols Phenol and its salts Vanillin and ethylvanillin 3204 11 00 3204 12 00 3204 13 00 3204 14 00 3204 15 00 3204 16 00 3204 17 00 3204 19 00 2817 00 00 2824 20 00 2835 31 00 2835 39 90 2841 30 00 2849 10 00 2902 50 00 2905 16 10 2905 16 90 2907 11 00 2912 41 00 2912 42 00 2918 90 00 2932 90 70 3206 42 00 Lithopone Medical essential oils Other carboxylic acids with simple or complex oxygen function 3301 11 10 3301 12 10 3301 13 10 3301 14 10 3301 19 10 3301 90 10 3601 00 00 Gunpowder 30. 12 . 89 Official Journal of the European Communities No L 390/29 CN code Product CN code Product 3808 30 10 ex 3808 30 90 Herbicides and activated substances 3901 10 10 3901 10 90 3901 20 00 Polymerization and copolymerization products ex 3901 10 10 3907 10 00 3907 20 11 3907 20 19 3907 20 90 3907 30 00 3907 40 00 3907 50 00 3907 60 00 3907 91 00 3907 99 00 3909 10 00 3909 20 00 3909 30 00 3909 40 00 3909 50 00 3910 00 00 3911 90 10 3914 00 00 Plastics 3902 10 00 3902 20 00 3903 11 00 3903 19 00 3903 20 00 3903 30 00 3903 90 00 3904 10 00 3904 21 00 3904 22 00 3904 30 00 3904 40 00 3904 50 00 3904 61 00 3904 69 00 3904 90 00 3905 11 00 3905 19 00 3905 20 00 3905 90 00 3915 90 99 3916 90 11 3916 9013 3916 90 15 3916 90 19 3917 29 11 3917 29 13 3917 31 90 3917 3211 3917 32 19 3917 39 11 3917 39 13 3919 10 10 391910 39 3919 90 31 3919 90 35 3919 90 39 3920 61 00 3920 62 00 3920 63 00 3920 69 00 3920 92 00 3920 93 00 3920 94 00 3920 99 11 3920 99 19 3921 13 00 3921 19 10 3921 19 90 3921 90 11 3921 90 19 3921 90 20 3921 90 30 3921 90 41 3921 90 43 3921 90 49 3921 90 50 3906 10 00 3906 90 00 3911 10 00 3914 00 00 3915 10 00 3915 20 00 3915 30 00 3915 90 11 3915 90 13 3915 9019 3916 10 00 3916 20 00 3916 90 51 3916 90 59 3917 21 10 3917 22 10 3917 23 10 3917 29 15 3917 32 31 3917 32 35 3917 32 39 3917 39 15 3918 1010 3918 10 90 3918 90 00 3919 10 10 3919 10 51 3919 10 59 3919 90 50 392010 11 392010 19 3920 10 90 3920 20 10 No L 390/ 30 Official Journal of the European Communities 30 . 12 . 89 CN code Product CN code Product Polymerization and copolymerization products (cont'd) Conveyor or transmission belts or belting, of vulcanized rubber 4010 10 00 4010 91 00 4010 99 00 41041010 4104 22 10 Prepared bovine (including buffalo) and equine leather excluding those falling within CN codes 4108 0010 , 4108 00 90 and 4109 00 00 Silkworm cocoons Ferro-silicon 5001 00 00 7202 21 10 7202 21 90 7202 29 00 7202 3a 00 Ferro-silico-manganese Ferro-tungsten Cellophane Hangars , houses and similar buildings of cast iron , iron or steel Cast iron manhole covers Unwrought aluminium Stranded wire cables , plaited bands and the like, of aluminium wire 3920 20 50 3920 20 71 3920 20 79 3920 20 90 3920 30 00 3920 41 10 3920 41 90 3920 42 10 3920 42 90 ^ 392051 00 3920 59 00 3920 99 50 3921 11 00 3921 12 00 3921 19 90 3921 90 60 4814 20 00 3915 90 91 3916 90 90 391710 90 3917 29 19 3917 32 51 3917 39 19 3919 10 90 3920 71 11 3920 71 19 3920 71 90 3921 90 90 3912 2011 3912 20 19 3912 20 90 3915 90 91 3916 90 90 3917 29 19 3917 32 51 3917 39 19 3919 10 90 3919 90 90 3920 79 00 3921 19 90 3921 90 90 40021100 4002 20 00 4002 31 00 4002 39 00 4002 41 00 4002 51 00 4002 60 00 4002 70 00 4002 91 00 Cellulose nitrates 7202 80 00 9406 00 30 7325 10 10 7601 10 00 7601 2010 7601 20 90 7614 10 00 7614 9010 761490 90 7901 11 00 7901 12 10 7901 12 30 7901 12 90 7901 20 00 8110 0019 8429 30 00 8429 40 90 8429 51 90 8429 52 00 8429 59 00 8430 10 00 8430 20 00 8430 31 00 8430 39 00 8430 41 00 8430 49 00 8430 50 00 8430 61 00 8430 62 00 8430 69 00 Unwrought zinc Zinc alloys Antimony waste Excavating, levelling, ramping, boring and extracting machinery for earth ; parts Construction and roadworks machinery, parts and accessories Synthetic rubber lattice 8431 41 00 8431 42 00 8431 43 00 8431 49 10 8431 49 90 30 . 12 . 89 Official Journal of the European Communities No L 390/ 31 CN code Product CN code Product Electronic calculating machines and parts Tractors , their parts and accessories (cont'd) 8701 90 31 8701 90 35 8701 90 39 8701 90 50 8701 90 90 ex 8708Primary batteries Pleasure or sports vessel?8903 91 10 8903 9210 9305 21 00 9305 30 91 9305 30 93 Ammunition for sporting guns Electroplating equipment , spare parts and accessories Iron or steel wire, whether or not coated, but not insulated Low and high frequency electrical generators Insulated electric wire, cable , bars, strip and the like and materials for electrical installations 7217 11 10 7217 11 90 72171210 7217 12 90 7217 13 11 7217 13 19 7217 13 91 7217 13 99 721719 10 721719 90 7217 21 00 7217 22 00 7217 23 00 7217 29 00 8470 10 00 8470 21 00 8470 29 00 8473 21 00 8506 11 10 8506 11 90 8506 12 00 8506 13 00 8506 19 10 8506 19 90 8506 20 00 8506 90 00 8456 90 00 8543 30 00 8543 20 00 8544 11 10 8544 11 90 8544 19 10 8544 19 90 8544 20 10 8544 20 91 8544 20 99 8544 30 90 8544 41 00 8544 49 10 8544 49 90 8544 51 00 8544 59 10 8544 59 91 8544 59 93 8544 59 99 8544 6011 8544 60 13 8544 60 19 8544 60 91 8544 60 93 8544 60 99 8545 11 00 8545 19 10 8545 19 90 8545 20 00 8545 90 90 8546 10 00 8546 20 10 8546 20 91 8546 20 99 8546 90 90 8701 10 10 8701 10 90 8701 20 10 8701 20 90 8701 30 00 8701 90 11 8701 90 15 8701 90 21 8701 90 25 Forged products containing by weight 0,6 % or more of carbon Flanges for tubes of cast iron , iron or steel ex 7207 20 19 ex 7207 20 39 ex 7207 20 59 ex 7207 20 79 7218 90 30 7218 90 91 7218 90 99 7224 90 19 7224 90 91 7224 90 99 7307 21 00 7307 91 00 ex 7307 29 10 ex 7307 99 10 ex 2934 90 90 ex 2707 99 91 ex 3915 90 99 7901 11 00 Carbons for projectors and other carbon products Graphite electrodes Couplings for tubes of cast iron , iron or steel Insulating materials for electrical installations , including high and low voltage porcelain insulators Tractors, their parts and accessories 6-aminopenicillanic acid Mineral oil derivatives Broken film (waste and scrap pieces) Zinc, not alloyed , containing by weight 99,99 % or more of zinc Metal tool boxesex 7325 99 90 ex 7326 90 91 ex 7326 90 93 No L 390/32 Official Journal of the European Communities 30 . 12 . 89 CN code Product CN code Product ex 7325 91 00 7326 11 00 7326 20 10 7326 20 90 7326 90 40 7326 90 50 7326 90 60 7326 90 70 7326 90 91 7326 90 93 7326 90 99 ex 7326 90 91 ex 7326 90 93 ex 7326 90 99 ex 8407 10 10 ex 8407 90 10 Other articles of iron or steel Tent pegs , poles and accessories Engines for recreational aircraft 4006 10 00 4006 90 00 5604 20 00 5604 90 00 731010 00 7310 21 91 7310 21 99 7310 29 10 7310 29 90 7325 10 10 7325 10 90 7325 99 10 7325 99 90 Articles of plastic or rubber Articles of metal No L 390 / 3330 . 12 . 89 Official Journal of the European Communities ANNEX IV Products appearing in Annex II A to the EEC-Czechoslovakia Agreement not covered by previous liberalization decisions, in respect of which quantitative restrictions are abolished at Community level CN code 1988 Signification of CN codesmarked 'ex' CN code 1988 Signification of CN codes marked 'ex' 2529 21 00 2529 22 00 2529 30 00 3206 49 10 ex 3206 49 90 3206 50 00 Mineral blacks 2704 00 11 2704 00 90 3606 10 00 3606 90 10 2833 30 10 ex 2844 40 00 2903 29 00 2903 30 10 2905 12 00 2905 16 10 2905 16 90 ex 2905 22 10 2905 22 90 2905 29 00 2905 50 30 Inorganic products of a kind used as luminophores Geraniol ex 3809 92 00 . ex 3811 11 90 3818 00 10 3819 00 00 ex 3823 10 00 ex 3823 90 40 3823 90 81 Auxiliary products Based on tetramethyl-lead, on ethylmethyl-lead or on mixtures of tetraethyl-lead and tetramethyl-lead Based on synthetic resins Crude calcium tartrate; crude calcium citrate 2907 22 90 2907 23 10 2907 23 90 2907 29 90 ex 2912 50 00 2912 60 00 ex 2917 34 10 2918 13 00 2918 29 50 1,3,5-Trioxane Diisooctylorthophthalates 3907 20 11 4002 49 00 4002 99 10 ex 4005 99 00 5307 10 10 Natural rubber modified by the incorporation of plastics; polychlorobutadiene; isobutene-isoprene ( butyl ) rubber (IIR) ex 2918 30 00 Excluding dehydrocholic acid (INN) and its salts 5307 10 90 5307 20 00 l 2921 12 00 2921 21 00 2921 22 00 2921 44 00 ex 2921 45 00 ex 2921 49 90 ex 2922 19 00 2-Naphthylamine ( p-naphthylamine) and its derivatives; salts thereof N-Methyl-N,2,4 ,6 ,-tetranitroaniline (tetryl ) Aminoarylethanols and their salts ex 5311 00 90 5403 33 10 ex 5905 00 90 ex 7008 00 11 ex 7008 00 19 ex 7008 00 91 ex 7008 00 99 Of hemp Of hemp With an interlayer of fibre-glass With an interlayer of fibre-glass With an interlayer of fibre-glass With an interlayer of fibre-glass 2933 11 10 ex 2933 59 90 Piperazine (diethylenediamine) and 2,5-dimethylpiperazine (2,5-dimethyldiethylenediamine) and their salts ex 7305 39 00 ex 7305 90 00 High-pressure hydro-electric conduits , spirally welded High-pressure hydro-electric conduits , other than seamless, not welded ex 3003 10 00 3003 90 10 ex 3004 10 90 3004 90 91 Containing streptomycins or derivatives thereof Containing streptomycins or derivatives thereof 7307 93 99 7308 10 00 7325 91 00 No L 390/34 Official Journal of the European Communities 30. 12 . 89 CN code 1988 Signification of CN codesmarked 'ex' CN code 1988 Signification of CN codes marked 'ex' Two-revolution cylinder letterpress printing machines , printing only one side of the sheet at each pass 7326 11 00 7803 00 00 7804 11 00 7804 19 00 7804 20 00 7805 00 00 7903 90 00 ex 7904 00 00 810411 00 8104 19 00 8110 00 11 ex 8443 29 00 8443 30 00 8443 40 00 ex 8470 50 00 ex 8473 29 00 ex 8473 40 00 8545 19 10 8545 90 10 Electronic Of calculating machines of CN code 8470 30 00 Address plates for the machines of CN code 8472 20 00Excluding hollow bars